DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) still pending in this rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 11 is allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skorka (US Patent No. 4,726,747).
Re: Claim 1, Skorka discloses the claimed invention including a manual pump (1) for a fluid dispenser, the pump being for associating with a fluid reservoir (6) which may be filled completely or partially (Fig. 1-4), thereby forming a fluid dispenser, the pump  comprising:
a pump body (2) that defines a slide cylinder (2) for a piston (9 that is secured to an actuator rod (22) (Fig. 1a-1b), the pump further comprising a pump chamber (10) in which a dose of fluid is put under pressure on each actuation, the pump (P) further comprising an outlet valve (36) that is arranged between the pump chamber (Fig. 1a-1b) and a dispenser orifice (35) so as to dispense the fluid from the pump chamber (Fig. 1-4), the pump further comprising an inlet (39) so as to take the fluid into the pump chamber from the reservoir (Fig. 1-4);
Wherein the pump chamber does not have an inlet valve (Fig. 1-4, Col. 6, lines 12-15, valve free connection between slide chamber and reservoir); and one fraction of the dose of fluid put under pressure in the pump chamber is discharged through the outlet valve towards the dispenser orifice, and the other fraction of the dose of fluid put under pressure in the pump chamber is discharged into the reservoir through the inlet (Col. 6, lines 12-15, Col. 7, lines 18-20, part of dose can be redirected back into reservoir); and 
wherein the inlet communicates with slide cylinder and has a fixed geometry so that the fluid path between the fluid reservoir and the slide cylinder 
Re: Claim 2, Skorka discloses the claimed invention including the inlet forms a constriction that constricts the passage of fluid between the fluid reservoir and the pump chamber (Figs. 1-4 depict constricted inlet).
Re: Claim 8, Skorka discloses the claimed invention including the inlet is formed by the pump body in a one-piece integral construction (Col. 4, lines 29-31, one piece integral construction).
Re: Claim 9, Skorka discloses the claimed invention including the inlet is formed by an insert (12) that is fitted in the pump body at the bottom of the pump chamber  and wherein the insert is fixed in position so as to be immovable (Figs 1-4, Col. 4, lines 20-28, separate insert).
Re: Claim 10, Skorka discloses the claimed invention including the inlet is formed by a dip tube that is secured to the pump body (Col. 4, lines 13, dip tube).
Re: Claims 14, the rejection for claim 1 above covers the limitations recited in this claim.
Re: Claim 15, the rejection for claim 1 above covers the limitations recited in this claim, and further the reservoir may remain only partially filled with fluid.
Re: Claim 16, Skorka discloses the claimed invention including a dip tube in fluid communication with the pump and extending into the reservoir (Col. 4, lines 13-14, dip tube).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skorka (US Patent No. 4,726,747).
Re: Claims 3, Skorka discloses the claimed invention the slide cylinder has a cylinder cross-section and the inlet has an inlet cross-section and the ratio of the cylinder cross-section to the inlet cross-section is great (Figs 1-4, inlet is small compared to slide cylinder) except for expressly stating greater than 50. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include relative dimensions as claimed to for a ratio of greater than 50 of slide cylinder to inlet as claimed. Since Skorka states in col. 2, lines 33-43 that the inlet may be made very small compared to slide cylinder, and further it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claims 4, Skorka discloses the claimed invention except for expressly specifying the dosing amount, and the cross section dimensions of the inlet and the slide cylinder. However, it would have been obvious to one having ordinary skill in the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claims 5, Skorka discloses the claimed invention except for expressly specifying the claimed dosing amount, and the cross section dimensions of the inlet and the slide cylinder. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include relative dimensions as claimed to for a ratio in the range of 209-469 of slide cylinder to inlet with a 70 µL dose for a dispensed quantity lying in the range about 15 µL to 30 µL as claimed Since Skorka states in col. 2, lines 33-43 that changes in dose of fluid and size of parts disclosed therein may be implemented, and further it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc.
Re: Claims 6, Skorka discloses the claimed invention except for expressly specifying the cross section dimensions of the inlet and the slide cylinder. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the cylinder cross-section (Sf) is about 30 mm as claimed. Since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claims 7, Skorka discloses the claimed invention except for expressly specifying the cross section dimensions of the inlet and the slide cylinder. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the inlet cross-section (Se) is about 0.05 mm to 0.5 mm as claimed. Since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 12, Skorka discloses the claimed invention including implicitly the dip tube presents an inside diameter that is substantially constant over its entire length (Col. 4, lines 11-15, known in the art to possess constant diameters).
Re: Claims 13, Skorka discloses the claimed invention including except for expressly specifying the dosing amount to be discharged back through the inlet. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re: Claim 17, Skorka discloses the claimed invention including implicitly the dip tube extends into proximity of a bottom of the reservoir (Col. 4, lines 13-14, dip tubes are used to extend to the bottom).
Re: Claim 18, Skorka discloses the claimed invention including implicitly the dip tube extends into proximity of a bottom of the reservoir (Col. 4, lines 13-14, dip tubes are used to extend to the bottom).

Re: Claims 19, Skorka discloses the claimed invention including a manual pump for a fluid dispenser, the pump configured to dispense fluid from a fluid reservoir (Figs. 1a-1b), the pump comprising:
a piston (9) secured to an actuator rod (22); a pump body (2) that forms a slide cylinder (2) for the piston (Figs. 1-3);
 pump chamber (10) in which a dose of fluid is put under pressure on each actuation of the pump (Figs. 1-3); a dispensing orifice (35) (Figs. 1-3);
an outlet valve (36) arranged between the pump chamber and the dispenser orifice so as to dispense the fluid from the pump chamber (Figs. 1-3); and
an inlet (39) configured to introduce the fluid into the pump chamber from the fluid reservoir; wherein the pump chamber does not have an inlet valve (Figs. 1-3);
wherein one fraction of the dose of fluid put under pressure in the pump chamber is discharged through the outlet valve towards the dispenser orifice and another fraction of the dose of fluid put under pressure in the pump chamber is discharged into the reservoir through the inlet (Col. 6, lines 12-15, Col. 7, lines 18-20, part of dose can be redirected back into reservoir); and
wherein the slide cylinder has a fixed cylinder cross-section and the inlet has a fixed inlet cross-sectional area and the ratio of the cylinder cross-sectional area to the inlet cross-sectional area is great (Figs. 1-3, inlet is small compared to slide cylinder) except for expressly stating greater than 50. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include relative dimensions as claimed to for a ratio of greater than 50 of slide cylinder to inlet as claimed. Since Skorka states in col. 2, lines 33-43 that the inlet may be made very small compared to slide cylinder, and further it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 20, Skorka discloses the claimed invention including the slide cylinder has a cylinder cross-section and the inlet has an inlet cross-section and the ratio of the cylinder cross-section to the inlet cross-section is great (Fig. 2, inlet is small compared to slide cylinder) except for expressly stating greater than 50. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include relative dimensions as claimed to for a ratio of greater than 50 of slide cylinder to inlet as claimed. Since Skorka states in states in col. 2, lines 33-43 that the inlet may be made very small compared to slide cylinder, and further it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 21, Skorka discloses the claimed invention including the reservoir has a constant volume throughout the dispensing of the fluid and wherein the inlet receives the fluid from the reservoir through a dip tube (Fig. 2, normal bottle depicted with nothing that would change the volume of the reservoir as fluid is dispensing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo, Su, and O’Neill are cited disclosing configurations of pumps without inlet valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.